[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met.
The parties intermarried in Derby, Connecticut on July 31, 1971. There are two children issue of the marriage, Thomas, born February 18, 1973 and Lisa, born January 24, 1978.
The marriage has broken down irretrievably and is dissolved.
The action was assigned for a hearing on April 15, 1991. The plaintiff did not appear. Her attorney, the defendant and his attorney were in attendance.
The action was filed in court on October 5, 1990. Shortly thereafter the plaintiff left Derby and moved to Florida. Her attorney stated on the record that she had made every effort to persuade the plaintiff to return to Milford and have a fully contested hearing on the matter. These efforts were unavailing. The plaintiff did not want to return from Florida.
An agreement was prepared after telephonic discussions with the plaintiff by the defendant and by the plaintiff's attorney. It was sent to the plaintiff in Florida who signed CT Page 4780 it, had it witnessed by two witnesses and notarized.
The Court finds that the plaintiff's attorney did everything possible to have the plaintiff appear and prosecute her action for divorce, that the plaintiff under these circumstances has had competent and adequate representation and that the plaintiff's attorney could have done nothing else to protect the plaintiff's interest.
The agreement of the parties concerning custody, visitation, alimony, support, insurance and reimbursement of uninsured medical and dental expenses, disposition of the parties real and personal property and tax deductions is fair and reasonable under all the circumstances. It shall be incorporated into the judgment file by reference.
The plaintiff may resume her maiden name of Lamphear.
The plaintiff is responsible for the $1000 loan from the Connecticut National Bank.
The plaintiff may telephone the children on a weekly basis.
THOMAS J. O'SULLIVAN, TRIAL REFEREE